DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joshua P. Smith on 06/13/2022.

The application has been amended as follows: 
Claims:
1. (Currently Amended) A chemiluminescence measurement apparatus comprising: 
an outer casing; 
a support member configured to support a cartridge for measuring a test substance contained in a specimen by chemiluminescence measurement, the support member disposed within the outer casing; 
a motor configured to rotate the support member so as to rotate the cartridge such that a process required for the chemiluminescence measurement proceeds in the cartridge; 
a light receiver configured to receive light generated by chemiluminescence in the cartridge that is supported by the support member rotated by the motor; 
a magnet configured to transfer a complex of the test substance and magnetic particles from a chamber of the cartridge through a channel of the cartridge; and 
a light-shielding housing configured to surround the cartridge supported by the support member, at least a light receiving surface of the light receiver, and the magnet, wherein 
the light-shielding housing forms, at least in part, 
wherein the light-shielding housing is a separate structure from the outer casing and is mounted within the outer casing, and 
wherein the support member, the light receiver, and the magnet are positioned on a first side of the light-shielding housing, and the motor is disposed on a second side of the light-shielding housing such that the motor is within the outer casing and outside the internal space of the light-shielding housing and such that the light-shielding housing is configured to inhibit transfer of heat from the motor into the internal space formed by the light-shielding housing.  

20. – 22. (Cancelled) 

Allowable Subject Matter
Claims 1-12, 14-19 & 23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed chemiluminescence measurement apparatus as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Harper et al. (EP 1750129), Melanson et al. (US 2015/0233916), Takahashi (US 2005/0227274), Williams et al. (US 2012/0171759) & Clinton et al. (US 2011/0220777).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed chemiluminescence measurement apparatus comprising: an outer casing; a support member configured to support a cartridge for measuring a test substance contained in a specimen by chemiluminescence measurement, the support member disposed within the outer casing; a motor configured to rotate the support member so as to rotate the cartridge such that a process required for the chemiluminescence measurement proceeds in the cartridge; a light receiver configured to receive light generated by chemiluminescence in the cartridge that is supported by the support member rotated by the motor; a magnet configured to transfer a complex of the test substance and magnetic particles from a chamber of the cartridge through a channel of the cartridge; and a light-shielding housing configured to surround the cartridge supported by the support member, at least a light receiving surface of the light receiver, and the magnet, wherein the light-shielding housing forms, at least in part, an internal space having such darkness as to stably detect chemiluminescence, wherein the light-shielding housing is a separate structure from the outer casing and is mounted within the outer casing, and wherein the support member, the light receiver, and the magnet are positioned on a first side of the light-shielding housing, and the motor is disposed on a second side of the light-shielding housing such that the motor is within the outer casing and outside the internal space of the light-shielding housing and such that the light-shielding housing is configured to inhibit transfer of heat from the motor into the internal space formed by the light-shielding housing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798